SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2014 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Proposal by the Management for the Annual General Meeting – AGM to be held on April 9, 2014 In compliance with the provisions of item I of paragraph 1 of article 9, and articles 10 and 12, items I and II, of CVM Ruling No. 481 of December 17, 2009 (“ICVM 481”), the Management of the Company provides below items 10, 12.6 to 12.10, and 13 of the Reference Form (schedule No. 24 of Instruction No. 480 of December 7, 2009) of Braskem S.A., as well as the Proposal for Remuneration of Managers. The Management Report, Financial Statements, Independent Accountants’ Opinion, Fiscal Board Opinion, Statement of the Directors on the Financial Statements, and the Statement of the Directors on the Independent Accountants’ Opinion, related to the Financial Statements (parent and consolidated), as well as the Standardized Financial Statements – DFP (parent and consolidated), were filed with the Brazilian Securities and Exchange Commission – CVM on February 13, 2014 and are available for consultation on the Company’s Investor Relations website (www.braskem.com.br/ri). To access the direct link to the abovementioned documents click here. Management’s comments on the Company’s financial situation (required by article 9, III of ICVM No. 481 – items 10 of the Reference Form) 10.1 Officer’s comments on the financial matters of the Company (a) Comments on the general financial and equity conditions of the Company The officers of the Company believe that the financial condition and assets of the Company are compatible with its operating segment and sufficient for implementing its plan for growth and sustainable development and meeting all of its obligations as it works proactively to identify better opportunities, create shareholder value and increase the competitiveness of the petrochemical and plastics production chain. The table below shows the evolution of the key financial indicators of the Company Current Liquidity 1.10 0.9 1.12 General Liquidity 1.19 1.27 1.36 Leverage (net debt/EBITDA in US$) 2.87 3.25 2.8 In 2013, the improvement in the global economy, which positively influenced the profitability of the global petrochemical industry, and 8% growth in the Brazilian market for resins, made ​​Braskem register an EBITDA 22% higher than the previous year. The result was also positively influenced by the exemption of PIS and COFINS in the purchase of raw material. Net debt was recorded in December 2013 7% lower than presented in 2012, reflecting the reimbursement due the decrease of project finance, the anticipation made ​​via bridge loan to Mexico project. In 2012, the worsening international economic crisis continued to impact the global petrochemical industry and the Brazilian industry. In this scenario, Braskem opted to divestment of assets that were not related to their core business and acknowledged receipt of an indemnity of supply contracts in the U.S., which made his present EBITDA growth of 6% compared to 2011 to R$ 4.0 billion. The Company's net debt was US$ 6,859 million, an increase of 7%, mainly explained by the advance of funds via bridge loan to Mexico project. The year 2011 was challenging for the Company, the intensification of the European crisis in the 2nd half and the restriction of international demand for petrochemical products affected the profitability of the sector. The challenge of the global economy, coupled with the depreciation of the real in the 1st half and unscheduled downtime, due to an interruption in the power supply that affected plants from the Northeast and among other things, adversely impact the Company's results which found an EBITDA 8 % less than in 2010 and saw a drop in its operating cash flow. In this scenario, net debt in dollars grew by 8% over 2010. The other liquidity indicators presented above, which were analyzed in the last three years, also varied as a result of economic / financial results discussed above. Although the Company has experienced some volatility in their financial ratios and leverage this behavior is normal for a company that operates in the petrochemical sector, then presents a cyclical market and has a consistent investment plan. This investment plan, the Company is expanding its operational performance and its business and therefore its cash flow. The Company has net exposure to the U.S. dollar (i.e liabilities linked to this greater than assets). Nevertheless, the directors of the Company believe that such exposure is appropriate for the following reasons: (i) the effect of exchange rate changes have no direct impact on the Company's cash in the short term, since this value represents the exchange rate effect, especially on indebtedness of the Company and will be paid at maturity of the debt, and (ii) the Company's cash flow is heavily dollarized, so that although there is a risk of negative accounting effect of variation in the short term, there is a positive net impact on the cash flow of the Company in the medium term. The Company has adopted for the last three fiscal years consistently adopted procedures for managing market risk and credit in accordance with its Financial Management Policy and the Politics of Risk Management, to protect your cash flow and reduce volatility in the financing of working capital and the investment programs. (b) Comments on the capital structure and possibility of redemption of shares or interests In the following table, the officers show the evolution in the Company's capital structure over the last three fiscal years: Share Capital 16% 21% 27% Loan Capital 84% 79% 73% Loan capital is composed as follows: Capital Markets 56% 53% 40% Brazilian Government Agents 19% 20% 23% Foreign Government Agents 2% 0% 0% Structured Transactions 9% 13% 18% Acquisition of Investments 0% 0% 0% Working Capital 14% 14% 19% The Company seeks to diversify its funding sources by obtaining funds in the capital market and through government agents, working capital and other structured operations.
